Case 20-11809-BFK   Doc 1   Filed 08/04/20 Entered 08/04/20 09:18:34   Desc Main
                            Document      Page 1 of 5
Case 20-11809-BFK   Doc 1   Filed 08/04/20 Entered 08/04/20 09:18:34   Desc Main
                            Document      Page 2 of 5
Case 20-11809-BFK   Doc 1   Filed 08/04/20 Entered 08/04/20 09:18:34   Desc Main
                            Document      Page 3 of 5
Case 20-11809-BFK   Doc 1   Filed 08/04/20 Entered 08/04/20 09:18:34   Desc Main
                            Document      Page 4 of 5
Case 20-11809-BFK   Doc 1   Filed 08/04/20 Entered 08/04/20 09:18:34   Desc Main
                            Document      Page 5 of 5
